 


109 HCON 11 IH: Requiring the display of the Ten Commandments in the Hall of the House of Representatives and the Chamber of the Senate.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 11 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Stearns submitted the following concurrent resolution; which was referred to the Committee on House Administration
 
CONCURRENT RESOLUTION 
Requiring the display of the Ten Commandments in the Hall of the House of Representatives and the Chamber of the Senate. 
 
 
That a copy of the Ten Commandments shall be prominently displayed in the Hall of the House of Representatives and the Chamber of the Senate. 
 
